Citation Nr: 9926718	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  94-47 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cancer of the tongue, 
throat, and lymph nodes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 1967 
and from March 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the May 1994 and June 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
cancer to his periods of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for cancer is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for cancer of the tongue, throat, and lymph nodes as 
secondary to in-service tobacco use and nicotine dependence 
or as due to Agent Orange exposure during his first period of 
active service.  However, the initial question before the 
Board is whether the veteran has satisfied his burden of 
submitting evidence of a well-grounded claim for service 
connection under 38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one that is meritorious 
on its own or capable of substantiation.  Grivois v. Brown, 6 
Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim, and the claim must be 
denied.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 
1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service disease or injury.  Id.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  Service connection may 
also be established for a disorder such as cancer with 
evidence that the disease was manifested to a compensable 
degree within one year of separation from service.  See 
38 C.F.R. §§ 3.307, 3.309 (1998).

In addition, the law provides that certain diseases 
associated with herbicide agents, including Agent Orange, may 
be presumed to have been incurred in service provided they 
become manifest to a compensable degree within the required 
time following service.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307 (a)(6) (1998).  Diseases subject to this 
presumption do not include cancer of the tongue, throat, and 
lymph nodes.  38 C.F.R. § 3.309 (e) (1998).  However, even if 
a veteran is found not entitled to a regulatory presumption 
of service connection, the claim must still be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 
1994).

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 
38 U.S.C.A. § 1103).  This law prohibits service connection 
for death or disability resulting from an injury or 
disability due to in-service use of tobacco products by a 
veteran.  However, it applies only to claims filed after June 
9, 1998.  As the veteran in this case filed his claim in May 
1995, the new law does not affect the disposition of this 
appeal.

In February 1993, VA General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  VAGC indicated that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 58 
Fed. Reg. 42, 756 (1993).  In June 1993, VAGC clarified that 
its earlier opinion did not mean that service connection will 
be established for a disability related to tobacco use if the 
veteran smoked in service.  Rather, it means that any 
disability allegedly related to tobacco use that is not 
diagnosed until after service would not preclude 
establishment of service connection.  VAGC held that the 
veteran must demonstrate that the disability resulted from 
the use of tobacco during service, and that the adjudicator 
must take into consideration the possible effect of smoking 
before and after service.

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether the dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37, 954 (1997).

In a May 1997 Memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for cardiovascular disability due 
directly to in-service tobacco use or secondarily to nicotine 
dependence, the record must include competent medical 
evidence suggesting that the disability resulted from in-
service tobacco use, or that nicotine dependence was acquired 
or worsened during or as a result of service and that the 
nicotine dependence caused or contributed to the 
cardiovascular disability.  See Lathan v. Brown, 7 Vet.App. 
359, 365 (1995) (holding that, with respect to questions 
involving medical causation, credible medical evidence is 
required).

As to the claim of entitlement to service connection on a 
direct basis, the Board finds that the veteran has presented 
no competent medical evidence illustrating a nexus between 
his periods of active service and his subsequent development 
of cancer.  In support of his claim, the veteran has 
submitted VA outpatient and hospital records which disclose 
that he underwent a partial glossectomy with a right radical 
neck dissection and tracheostomy for moderately diffuse 
squamous cell cancer of the tongue in April 1993.  
Thereafter, he received chemotherapy and radiation therapy 
for several months.

However, none of the medical evidence finds that the 
veteran's cancer was etiologically or causally related to his 
periods of active service.  The Board cannot rely solely on 
the veteran's own statements because evidence of a medical 
nexus cannot be established by lay testimony.  See Brewer v. 
West, 11 Vet.App. 228, 234 (1998).  Therefore, as no 
competent medical evidence of a nexus between the current 
disability and the veteran's periods of active service has 
been submitted, the veteran's claim of entitlement to service 
connection must be denied as not well grounded.  Likewise, 
entitlement to service connection on a presumptive basis must 
be denied as the record does not show that the veteran's 
cancer was manifested within one year of discharge from 
active service, but rather in the mid 1990's.  See 38 C.F.R. 
§ 3.309 (1998).

The veteran contends that he began smoking in service during 
basic training due to stress, peer pressure, and the easy 
accessibility of cigarettes.  A September 1966 entry in the 
service medical records noted that the veteran was a smoker 
and recommended that he stop smoking.  Therefore, the Board 
accepts that the veteran began using tobacco in service.

The veteran further contends that his in-service tobacco use 
and nicotine dependence caused his subsequent development of 
cancer.  The service medical records contain no complaint, 
treatment, diagnosis, or indication of nicotine dependence or 
cancer.  VA outpatient records during the veteran's 
chemotherapy and radiation therapy noted a history of 
significant tobacco use.  At a hearing before the RO in 
January 1995, the veteran testified that he never smoked more 
than one pack of cigarettes in two days.  A May 1995 letter 
from a VA physician stated that the veteran had no recurrence 
of his cancer since undergoing surgery, chemotherapy, and 
radiation therapy in 1993 for squamous cell carcinoma of the 
tongue.  He described the veteran as an ex-smoker and opined 
that there was a very strong association between tobacco use 
and the development of squamous cell carcinoma of the 
digestive tract.

After a review of the evidence, the Board finds that the 
veteran has not provided any competent medical evidence 
relating his cancer to his use of tobacco during service.  
The VA physician stated that smoking was generally related to 
cancers of the digestive tract; however, he did not 
specifically link the veteran's in-service nicotine use with 
his subsequent cancer.  Notably, he did not offer an opinion 
that the veteran's few years of in-service tobacco use, as 
opposed to his many subsequent years of smoking, caused his 
cancer.  Furthermore, the veteran has not provided medical 
evidence that he became nicotine dependent during his periods 
of active service, and that this dependency was the proximate 
cause of his subsequent cancer.  The record contains no 
diagnosis of nicotine dependency and no medical professional 
of record has related the veteran's cancer to such a 
diagnosis.  Therefore, the veteran's claim of entitlement to 
service connection for cancer as secondary to in-service 
tobacco use or nicotine dependence must be denied.

The veteran also contends that his cancer may have been 
caused by exposure to Agent Orange while serving in Vietnam.  
He testified at the hearing before the RO that he served in 
areas which were sprayed with Agent Orange and that he 
handled bodies which were possibly contaminated by the 
herbicide.   The Board observes that the veteran the veteran 
has not developed one of the enumerated diseases subject to 
presumptive service connection, his in-service exposure to 
Agent Orange may not be presumed.  See McCartt v. West, 12 
Vet.App. 164 (1999).  However, even accepting the veteran's 
statements as true, he has provided no medical evidence 
relating his cancer to the alleged Agent Orange exposure.  
The Board notes that the veteran was not diagnosed with 
cancer until approximately 1993, more than 25 years following 
his first period of active service.  Therefore, the veteran's 
claim of entitlement to service connection for cancer as 
secondary to Agent Orange exposure must be denied.

Inasmuch as the record contains no competent medical evidence 
linking the veteran's cancer to any incident of active 
service, the veteran's claim for service connection must be 
denied as not well grounded.  The Board is not aware of any 
relevant evidence that may exist or could be obtained, which, 
if true, would make the veteran's claim well grounded.  
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  
The Board does, however, view its discussion as sufficient to 
inform the veteran of the elements necessary to well ground 
his claim and to explain why his current attempt fails.  
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for cancer of the tongue, throat, and 
lymph nodes is denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

